Citation Nr: 1215363	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-34 268	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury (right shoulder disability).

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1994.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The issue of service connection for bilateral hearing loss, which was addressed in a June 2011 Statement of the Case, was withdrawn by the Veteran in his June 2011 substantive appeal.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a right shoulder disability and for tinnitus; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has a right shoulder disability and tinnitus due to service are not competent evidence.   

3.  The December 2009 and March 2010 VA medical opinions against the claims are more competent, credible, and probative than the August 2004 and September 2009 opinions in favor of the claims.  

4.  The Veteran does not have a right shoulder disability due to service.

5.  The Veteran does not have tinnitus due to service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active duty; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   

2.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).






Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the Veteran in November 2004 and October 2009, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection for the disorders at issue.  

In accordance with the requirements of VCAA, the above-noted letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letters.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the September 2009 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA shoulder evaluation was conducted in December 2009 and a VA audiological examination was conducted in March 2010.
The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Analysis

The Veteran seeks service connection for a right shoulder disability and for tinnitus.  He has contended that he has complained of right shoulder problems since service and that his exposure to acoustic trauma in service caused his tinnitus.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  


Right Shoulder Disability

The Veteran's service treatment reports reveal that he complained in August 1979 of an upper back injury, near the right shoulder; the assessment was minor back strain.  He complained in October and November 1979 of intermittent shoulder pain, particularly during bowling.  X-rays of the right shoulder in November 1979 were considered within normal limits.  The assessment was bicipital tendonitis.  The Veteran indicated on his May 1994 retirement medical history report that he had not had and did not currently have a pain or "trick" shoulder or elbow.  His upper extremities were normal on retirement medical evaluation in May 1994.  

On VA general disability evaluation in September 1994, the Veteran's complaints do not include complaints or findings of a right shoulder disorder.

VA treatment records dated from June 1998 to November 2004 reveal that the Veteran complained in June 1998 of a six to seven week history of right shoulder pain not associated with any specific injury; the assessment was four to six week history of right shoulder pain that resolved with steroid injection and physical therapy.  He complained in March 2000 of right shoulder pain for several months after falling down some stairs and hitting his shoulder on a wall.  Right shoulder impingement was diagnosed in February 2002.  X-rays of the right shoulder in March 2004 were suggestive of a rotator cuff deficiency.

The diagnosis on VA evaluation of the right shoulder in May 2005, along with a June 2006 MRI, was tendonitis of the right shoulder with subsequent development of osteoarthritic changes

VA treatment reports from August to October 2008 reveal complaints of right shoulder pain.  X-rays of the shoulder were suggestive of underlying chronic rotator cuff pathology.  The assessment was chronic rotator cuff tear and acromioclavicular arthritis.

VA progress notes reveal that the Veteran underwent arthroscopic surgery of the right shoulder in February 2009.  The Veteran noted in September 2009 that he had been having problems with his right shoulder since service.  The impression in September 2009 was status-post rotator cuff debridement with subacromial decompression and open distal clavicle excision.  After review of the Veteran's service treatment records for October and November 1979, provided by the Veteran, the examiner opined that the Veteran's current right shoulder disorder could be related to injuries in service.

A VA compensation and pension evaluation of the right shoulder, which included review of the claims files, was conducted in December 2009.  The Veteran noted right shoulder problems in service and occasional pain in the right shoulder since service.  Physical examination of the shoulder did not reveal any swelling or deformity; pain-free shoulder motion included abduction to 165 degrees, flexion to 150 degrees, and bilateral rotation to 90 degrees.  The impression was postoperative decompression impingement syndrome of the right shoulder.  

After review of the pertinent evidence and examination of the Veteran, the examiner concluded that the Veteran's current right shoulder disability was less likely as not related to his military service because he did not complain of a shoulder disability on his May 1994 retirement evaluation, he did not report a right shoulder problem on general medical examination in September 1994, and he indicated on VA treatment reports for June 1998 that he had an approximately six week history of a right shoulder pain.

Although there is medical evidence on file both for and against the Veteran's claim for service connection for a right shoulder disability, the Board finds the evidence against the claim to be more probative.  While the VA examiner in September 2009 refers to the Veteran's October and November 1979 service treatment records in the opinion, there is no reference to the postservice medical evidence.  This examiner does not appear to have reviewed all of the pertinent evidence and does not comment on the absence of complaints of a right shoulder problem on service retirement evaluation in May 1994 and on VA general evaluation in September 1994, as well as the notation in June 1998 that the Veteran's right shoulder pain was approximately six weeks old.  

In contrast, the VA examiner in December 2009 discusses the medical evidence both in service and after service retirement and concluded that any right shoulder problem in service was not indicative of a chronic disorder because of the lack of complaints or findings until 1998.  Consequently, service connection for a right shoulder disability is denied.

Although the Veteran is competent to report his right shoulder symptomatology, he is not competent to report that his current right shoulder disability is due to service.  Laypersons are not competent to provide evidence in certain medical situations.  See Woehlaert, supra.  Moreover, based on the evidence as discussed above, the Veteran's contentions are not credible.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's service treatment records do not reveal any complaints or findings of tinnitus.  An ear infection was noted in January 1977.  Audiograms in February 1976, February 1978, and May 1994 showed defective hearing; audiograms in April 1976, April 1977, February 1989, and June 1990 were within normal limits.  It was noted on the February 1989 audiogram that the Veteran was not routinely exposed to hazardous noise.  The Veteran indicated on his May 1994 retirement medical history report that he did not have, and had not had, ear trouble or a hearing loss.

The Veteran complained on VA evaluation in September 1994 of hearing loss and an ear ache.  Audiological evaluation was within normal limits.  Otitis externa and otitis media were diagnosed.

The diagnosis on VA evaluation in August 1996 was recurrent otitis media by history with no active disease.

According to a VA staff audiological consultation in July 2004, the Veteran had mild sensorineural hearing loss.  A VA audiogram added to the file in August 2004 showed hearing within the VA definition of normal, with bilateral decibel thresholds at the relevant frequencies of 30 decibels or lower.  It was noted that it was possible that the Veteran's hearing loss and tinnitus resulted from acoustic trauma in service.

According to a September 2009 statement with a physician with Northland Ear, Nose, and Throat, the Veteran gave a history of exposure to acoustic trauma in service, such as from loud trucks and gunfire, with complaints of progressive hearing loss and occasional tinnitus.  An audiogram is of record, and mild bilateral sensorineural hearing loss was diagnosed.  The audiogram shows pure tone thresholds at the relevant frequencies of 30 decibels or lower in the right ear and of 20 decibels or lower in the left ear.

A VA audiological evaluation was conducted by an audiologist in March 2010.  The Veteran complained of bilateral hearing loss and tinnitus.  The test results were noted to be within the VA definition of normal limits, with bilateral pure tone threshold at the relevant frequencies of 30 decibels or lower in the right ear and of 20 decibels or lower in the left ear; speech recognition scores were 96 percent bilaterally.  Based on the Veteran's medical history and the audiological test results, the audiologist concluded that the Veteran did not have a hearing loss or tinnitus due to service because the results were no worse than what would be expected from normal aging and the Veteran did not report any tinnitus at service discharge.

The above evidence reveals that the initial notation of a problem with tinnitus was not until July 2004, which is ten years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

Although there is medical evidence both for and against the claim, the evidence against the claim has more probative value.  While the audiogram added to the file in August 2004 includes a notation that it was possible that the Veteran's tinnitus resulted from acoustic trauma in service, it is unclear whether this opinion is based on a review of the claims files, since the Veteran's history is not discussed, and it does not include a rationale.  Additionally, the finding of a "possible" causal connection is too speculative to support a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In contrast, the March 2010 VA opinion discusses the evidence on file and concludes that the Veteran's current tinnitus is not due to service noise exposure because he did not report tinnitus in service and his current hearing is not worse than would be expected based on his age.  
Although the Veteran is competent to report his symptoms of tinnitus, he is not competent to opine that he currently has tinnitus due to service.  While the Board does not dispute that the Veteran was exposed to acoustic trauma in service, the evidence as a whole, as discussed above, does not show tinnitus due to service.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


